Case 1:21-cr-00002-MAC-KFG Document 13 Filed 01/06/21 Page 1 of 12 PageID #: 30
                                                               r                 FILED
                                                                             u. o. uioim i   uuki
                                                                         EASTERN DISTRICT OF TEXAS

                       IN THE UNITED STATES DISTRICT COURT                       JAN - 6 2021
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION
                                                                        BY
  UNITED STATES OF AMERICA §                                            DEPUTY.
                                          §
  v.                          §
                                          §          No. 1:21CR 2-
  DERRICK RASHARD GLOUDE §                                  CrtsYY -


                                      INDICTMENT


 THE UNITED STATES GRAND JURY CHARGES:

                                         Count One

                                                           Violation: 18U.S.C. § 1951
                                                           (Hobbs Act Robbery)

         On or about November 9, 2020, in the Eastern District of Texas, Derrick Rashard

 Gloude, defendant, aiding and abetting others known and unknown to the Grand Jury,

 did unlawfully obstruct, delay, and affect co erce as that term is defined in 18 U.S.C.

 § 1951, and the movement of articles and commodities in commerce, by robbery, as that

 term is defined in 18 U.S.C. § 1951, in that the defendant did unlawfully take personal

 property consisting of U.S. currency belonging to E xpress Mart, located at 255 Dowlen

 Road in Beaumont, Texas, from the presence of an employee against her will by means

 of actual and threatened force, violence, and fear of immediate and future injury to her

 person, while the employee engaged in commercial activities as an employee of Exxpress

 Mart, a business that was engaged in and affects interstate commerce.


                In violation of 18 U.S.C. §§ 1951 and 2.
 Indictment - Page 1
Case 1:21-cr-00002-MAC-KFG Document 13 Filed 01/06/21 Page 2 of 12 PageID #: 31
                        c                                     (

                                          Count Two

                                                         Violation: 18 U.S.C. § 924(c)
                                                         (Brandishing Firearm in Crime of
                                                         Violence)

         On or about November 9, 2020, in the Eastern District of Texas, Derrick Rashard

  Gloude, defendant, did knowingly brandish, carry, and use a firearm during and in

 relation to a crime of violence for hich he may be prosecuted in a court of the United

  States, that is, interference with commerce by robbery, in violation of 18 U.S.C. § 1951,

  as set forth in Count One of this indictment, which is re-alleged here and incorporated by

 reference as set forth in full.


                 In violation of 18 U.S.C. § 924(c).

                                         Count Three

                                                        Violation: 18 U.S.C. § 1951
                                                         (Hobbs Act Robbery)

         On or about November 11, 2020, in the Eastern District of Texas, Derrick

 Rashard Gloude, defendant, did unlawfully obstruct, delay, and affect commerce as that

 term is defined in 18 U.S.C. §1951, and the movement of articles and commodities in

 commerce, by robbery, as that term is defined in 18 U.S.C. § 1951, in that the defendant

 did unlawfully take personal property consisting of U.S. currency belonging to Fast Lane

 #25, located at 2245 IH-10 in Beaumont, Texas, from the presence of an employee

 against his will by means of actual and threatened force, violence, and fear of immediate

 and future injury to his person, while the employee engaged in co mercial activities as


 Indictment - Page 2
Case 1:21-cr-00002-MAC-KFG Document 13 Filed 01/06/21 Page 3 of 12 PageID #: 32
                        r                            r

  an employee of the Fast Lane #25, a business that was engaged in and affects interstate

  commerce.


                 In violation of 18 U.S.C. § 1951.

                                          Count Four

                                                         Violation: 18 U.S.C. § 924(c)
                                                         (Brandishing Firearm in Crime of
                                                         Violence)

         On or about November 11, 2020, in the Eastern District of Texas, Derrick

 Rashard Gloude, defendant, did kno ingly brandish, carry, and use a firearm during and

 in relation to a crime of violence for which he may be prosecuted in a court of the United

  States, that is, interference with commerce by robbery, in violation of 18 U.S.C. § 1951,

 as set forth in Count Three of this indictment, which is re-alleged here and incorporated

 by reference as set forth in Ml.

                 In violation of 18 U.S.C. § 924(c).

                                          Count Fi e

                                                         Violation: 18 U.S.C. § 1951
                                                         (Hobbs Act Robbery)

         On or about November 12, 2020, in the Eastern District of Texas, Derrick

 Rashard Gloude, defendant, did unlawMly obstruct, delay, and affect commerce as that

 term is defined in 18 U.S.C. § 1951, and the movement of articles and commodities in

 commerce, by robbery, as that term is defined in 18 U.S.C. § 1951, in that the defendant

 did unlaw ly take personal property consisting of U.S. currency belonging to 7 Eleven


 Indictment - Page 3
Case 1:21-cr-00002-MAC-KFG Document 13 Filed 01/06/21 Page 4 of 12 PageID #: 33
                         (                                    (

  #36509, located at 501 Washington Boulevard in Beaumont, Texas, from the presence of

  an employee against her will by means of actual and threatened force, violence, and fear

  of immediate and future injury to her person, while the employee engaged in commercial

  activities as an employee of the 7 Eleven #36509, a business that was engaged in and

  affects interstate commerce.

                 In violation of 18 U.S.C. § 1951.

                                           Count Six

                                                         Violation: 18 U.S.C. § 924(c)
                                                         (Brandishing Firearm in Crime of
                                                         Violence)

          On or about November 12, 2020, in the Eastern District of Texas, Derrick

  Rashard Gloude, defendant, did knowingly brandish, carry, and use a firearm during and

  in relation to a crime of violence for which he may be prosecuted in a court of the United

  States, that is, interference with commerce by robbery, in violation of 18 U.S.C. § 1951,

  as set forth in Count Five of this indictment, which is re-alleged here and incorporated by

  reference as set forth in full.

                 In violation of 18 U.S.C. § 924(c).

                                         Count Seven


                                                         Violation: 18 U.S.C. § 1951
                                                         (Hobbs Act Robbery)

          On or about November 12, 2020, in the Eastern District of Texas, Derrick

  Rashard Gloude, defendant, did unlawfully obstruct, delay, and affect commerce as that


  Indictment - Page 4
Case 1:21-cr-00002-MAC-KFG Document 13 Filed 01/06/21 Page 5 of 12 PageID #: 34
                         f                        (

  term is defin d in 18 U.S.C. § 1951, and the movement of articles and commodities in

  commerce, by robbery, as that term is defined in 18 U.S.C. § 1951, in that the defendant

  did unlawfully take personal propert consisting of U.S. currency belonging to Subway,

  located at 4350 E. Lucas in Beaumont, Texas, from the presence of an employee against


  his will by means of actual and threatened force, violence, and fear of immediate and

  future injury to his person, while the employee engaged in commercial activities as an

  employee of Subway, a business that was engaged in and affects interstate commerce.


                  In violation of 18 U.S.C. § 1951.

                                          Count Eight

                                                         Violation: 18 U.S.C. § 924(c)
                                                         (Brandishing Firearm in Crime of
                                                         Violence)

          On or about November 12, 2020, in the Eastern District of Texas, Derrick

  Rashard Gloude, defendant, did knowingly brandish, carry, and use a firearm during and

  in relation to a crime of violence for which he may be prosecuted in a court of the United

  States, that is, interference with commerce by robbery, in violation of 18 U.S.C. § 1951,

  as set forth in Count Seven of this indictment, which is re-alleged here and incorporated

  by reference as set forth in full.

                 In violation of 18 U.S.C. § 924(c).




  Indictment - Page 5
Case 1:21-cr-00002-MAC-KFG Document 13 Filed 01/06/21 Page 6 of 12 PageID #: 35
                                                              r

                                           Count Nine

                                                         Violation: 18U.S.C. § 1951
                                                         (Attempted Hobbs Act Robbery)

          On or about November 16, 2020, in the Eastern District of Texas, Derrick

  Rashard Gloude, defendant, did unlawfully obstruct, delay, and affect commerce as that

  term is defined in 18 U.S.C. § 1951, and the movement of articles and commodities in

  commerce, by robbery, as that term is defined in 18 U.S.C. §1951, in that the defendant

  did attempt to take personal property consisting of U.S. currency belonging to Family

  Dollar, located at 3210 Avenue A in Beaumont, Texas, from the presence of an employee

  against her will by means of actual and threatened force, violence, and fear of immediate

  and future injury to her person, while the employee engaged in commercial activities as

  an employee of Family Dollar, a business that was engaged in and affects interstate

  commerce.


                  In violation of 18 U.S.C. § 1951.

                                           Count Ten

                                                         Violation: 18 U.S.C. § 924(c)
                                                         (Brandishing Firearm in Crime of
                                                         Violence)

          On or about November 16, 2020, in the Eastern District of Texas, errick

  Rashard Gloude, defendant, did knowingly brandish, carry, and use a firearm during and

  in relation to a crime of violence for which he may be prosecuted in a court of the United

  St tes, that is, interference with commerce by robbeiy, in violation of 18 U.S.C. § 1951,


  Indictment - Page 6
Case 1:21-cr-00002-MAC-KFG Document 13 Filed 01/06/21 Page 7 of 12 PageID #: 36
                         (                           (

  as set forth in Count Nine of this indictment, which is re-alleged here and incorporated by

  reference as set forth in full.


                 In violation of 18 U.S.C. § 924(c).

                                         Count Eleven

                                                         Violation: 18 U.S.C. § 1951
                                                         (Hobbs Act Robbery)

          On or about November 16, 2020, in the Eastern District of Texas, Derrick

  Rashard Gloude, defendant, did unla fully obstruct, delay, and affect commerce as that

  term is defined in 18 U.S.C. § 1951, and the movement of articles and commodities in

  commerce, by robbery, as that term is defined in 18 U.S.C. § 1951, in that the defendant

  did unlawfully take personal property consisting of U.S. currency belonging to Dollar

  General, located at 3710 Highland Avenue in Beaumont, Texas, from the presence of an

  employee against his will by means of actual and threatened force, violence, and fear of

  i mediate and future injury to his person, while the employee engaged in commercial

  activities as an employee of Dollar General, a business that was engaged in and affects

  interstate commerce.

                 In violation of 18 U.S.C. § 1951.

                                         Count Twelve

                                                         Violation: 18 U.S.C. § 924(c)
                                                         (Brandishing Firearm in Crime of
                                                         Violence)

         On or about November 16, 2020, in the Eastern District of Texas, Derrick


  Indictment - Page 7
Case 1:21-cr-00002-MAC-KFG Document 13 Filed 01/06/21 Page 8 of 12 PageID #: 37
                         (                                    (

  Rashard Gloude, defendant, did knowingly brandish, carry, and use a firearm during and

  in relation to a crime of violence for w ich he may be prosecuted in a court of the United

  States, that is, interference with commerce by robbery, in violation of 18 U.S.C. § 1951,

  as set forth in Count Eleven of this indictment, which is re-alleged here and incorporated

  by reference as set forth in full.

                 In violation of 18 U.S.C. § 924(c).

                                        Count Thirteen

                                                         Violation: 18 U.S.C. § 1951
                                                         (Hobbs Act Robbery)

         On or about November 16, 2020, in the Eastern District of Texas, Derrick

 Rashard Gloude, defendant, did unlawfully obstruct, delay, and affect commerce as that

 term is defined in 18 U.S.C. § 1951, and the movement of articles and commodities in

  commerce, by robbery, as that term is defined in 18 U.S.C. § 1951, in that the defendant

  did unlawfully take personal property consisting of U.S. currency belonging to Exxpress

 Mart, located at 5710 Highway 105 in Beaumont, Texas, from the presence of an

 employee against her will by means of actual and threatened force, violence, and fear of

 immediate and future injury to her person, while the employee engaged in commercial

 activities as an employee of Exxpress Mart, a business that was engaged in and affects

 interstate commerce.


                In violation of 18 U.S.C. § 1951.




 Indictment - Page 8
Case 1:21-cr-00002-MAC-KFG Document 13 Filed 01/06/21 Page 9 of 12 PageID #: 38
                        (                                       (

                                        Count Fourteen


                                                           Violation: 18 U.S.C. § 924(c)
                                                           (Brandishing Firearm in Crime of
                                                           Violence)

          On or about November 16, 2020, in the Eastern District of Texas, Derrick

  Rashard Gloude, defendant, did knowingly brandish, carry, and use a firearm during and

  in relation to a crime of violence for hich he may be prosecuted in a court of the United

  States, that is, interference with commerce by robbery, in violation of 18 U.S.C. § 1951,

  as set forth in Count Thirteen of this indictment, which is re-alleged here and

  incorporated by reference as set forth in full.

                 In violation of 18 U.S.C. § 924(c).



             NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

        Criminal Forfeiture Pursuant to 18 U.S.C. $ 981(a) )(C) and 28 U.S.C. § 2461

         As the result of committing the felony offenses in violation of 18 U.S.C. § 1951

  alleged in Count One, Three, Five, Seven, Nine, Eleven, and Thirteen of this indictment,

  Derrick Rashard Gloude, defendant, shall forfeit to the United States, pursuant to 18

  U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461, any and all proceeds, real or personal,

  which constitutes or is derived from proceeds traceable to a violation of 18 U.S.C. §

  1951. Further, it is the intent of the United States pursuant to 21 U.S.C. § 8 53 (p), to seek

  forfeiture of any other property of the defendants up to the value of the forfeitable

 property.


  Indictment - Page 9
Case 1:21-cr-00002-MAC-KFG Document 13 Filed 01/06/21 Page 10 of 12 PageID #: 39




          Criminal Forfeiture Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(0

          As the result of committing the felony offenses in violation of 18 U.S.C. § 924(c)

  alleged in Counts Two, Four, Six, Eight, Ten, Twelve, and Fourteen of this indictment,

  defendants Derrick Rashard Gloude shall forfeit to the United States, pursuant to 18

  U.S.C. § 924(d) and 28 U.S.C. § 2461(c), all firearms and ammunition involved in a

  knowing violation of 18 U.S.C. § 924(c).




                                                   A TRUE BILL




  STEPHEN J. COX




  Assistant United States Attorney




  Indictment - Page 10
Case 1:21-cr-00002-MAC-KFG Document 13 Filed 01/06/21 Page 11 of 12 PageID #: 40
                             (                                   (

                             IN THE UNITED STATES DISTRICT COU T
                              FOR THE EASTERN DISTRICT OF TEXAS
                                     BEAUMONT DIVISION

   UNITED STATES OF AMERICA

   y.
                                                                        2-
                                                         No. 1:2 ICR
   DERRICK R ASHARD GLOUDE


                                      NOTICE OF PENALTY

                    Counts One, Three, Five, Seven, Nine, Eleven, Thirteen

  Violation: 18 U.S.C. § 1951

  Penalty: Imprisonment of not more than twenty (20) years, a
                     fine not to exceed $250,000, or twice the pecuniary
                     loss to the victim or gain to the defendant, or both
                     imprisonment and a fine, and a term of supervised
                     release of not more than three (3) years.

  Special Assessment: $100.00



                      Counts Two, Four, Six, Eight, Ten, Twelve, Fourteen

  Violation: 18 U.S.C. § 924(c)

  Penalty: Imprisonment of not less than five (5) years that must
                     be served consecutively to any other term of
                     imprisonment, a fine not to exceed $250,000, or twice
                     the pecuniary loss to the victim or gain to the
                      defendant, or both imprisonment and a fine, and
                     supervised release of not more than five (5) years.

                                 If the Court determines the defendant brandished the
                                  firearm under 18 U.S.C. 924(c)(l)(A)(iii),
                                 imprisomnent of not less than seven (7) years that must
                                 be served consecutively to any other term of
                                 imprisonment, a fine not to exceed $250,000, or twice
                                 the pecuniary loss to the victim or gain to the

  Notice of Penalty-Page 1
Case 1:21-cr-00002-MAC-KFG Document 13 Filed 01/06/21 Page 12 of 12 PageID #: 41
                             (                                   (

                                 defendant, or both imprisonment and a fine and
                                 supervised release of not more than five (5) years.

                                 If the Court determines the defendant discharged the
                                 firearm under 18 U.S.C. 924(c)(l)(A)(iii),
                                 imprisom ent of not less than ten (10) years that must
                                 be served consecutively to any other term of
                                 imprisonment, a fine not to exceed $250,000, or twice
                                 the pecuniary loss to the victim or gain to the
                                 defendant, or both imprisonment and a fine and
                                 supervised release of not more than five (5) years.

  Special Assessment:            $100.00




  Notice of Penalty-Page 2
